PER CURIAM:
The petition for certiorari in this cause seeks review of Order No. 3810, dated May 19, 1965, of the Florida Public Service Commission. Subsequent to the filing here of the petition for the writ of certiorari questioning the foregoing order, the Commission issued Supplemental Order No. 3810-A by which it attempted to cure the obvious defect of Order No. 3810 with reference to findings of fact. The latter order, entered subsequent to the date that jurisdiction over the matter was vested in this Court, is a nullity.1 Moreover, it was conceded by the respondents that Order No. 3810 of May 19, 1965, the order questioned in these proceedings, is defective for failure to comply with requirements relating to findings of fact. Thereupon,
*340Order No. 3810, dated May 19, 1965, of the Florida Public Service Commission is quashed and the cause is remanded to the Commission with directions to enter an order in accordance with the requirements of law. On remand the Commission may, if it so desires, conduct such further hearings and take such further evidence as it may deem essential to the proper disposition of the matter before it.
It is so ordered.
THORNAL, C. J., DREW, O’CONNELL and HOBSON (Ret.), JJ., and DEWEY JOPINSON, District Court Judge, concur.

. State v. Florida State Turnpike Authority, Fla.1961, 134 So.2d 12; Thursby v. Stewart (1931) 103 Fla. 990, 138 So. 742; Fulton v. Poston Bridge & Iron, Inc., Fla.App.1960, 122 So.2d 240.